Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title of the invention has been withdrawn in view of the submitted amendment to the title.

Allowable Subject Matter
Claims 1-2, and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-2, and 4-15 are directed to an image processing device, and non-transitory computer-readable recording medium storing computer-readable instructions for an image processing device. Claims 1 and 15 identify the uniquely distinct features of “receive a specific request including first user information from a second terminal device; in a case where the specific request is received from the second terminal device, store receipt information in the memory in association with the first user information, the receipt information indicating receipt of the specific request; determine whether target setting data associated with the first user information exists in the plurality of pieces of setting data stored in the memory based on the receipt information -3-associated with the first user information, the target setting data being setting data of which non- use period exceeds a predetermined period”. The closest prior art Xu et al. (US 2011/0235089) teaches printing device receives a user profile from a computerized device. The user profile comprises at least one template and the template comprises selections of menu options offered by the printing device. The method stores the user profile within a computer readable storage medium of the printing device. The user will operate the printing device using the profile and the template more than one time. Therefore, the method presents the user with an option to access the user profile and the template maintained within the computer readable storage medium of the printing device, through a graphic user interface of the printing device, each time the user operates the printing device. Further, the method automatically selects the menu options offered by the printing device according to selected menu options identified by the template, each time the user accesses the user profile and the template. The method performs various operations according to the selected menu options identified by the template using the printing device after automatically selecting the menu options (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675